Name: COMMISSION REGULATION (EC) No 2167/96 of 12 November 1996 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in Israel
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  tariff policy;  EU finance;  trade
 Date Published: nan

 No L 290 / 10 PEN Official Journal of the European Communities 13 . 11 . 96 COMMISSION REGULATION (EC) No 2167/96 of 12 November 1996 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, tively above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if , for three days during that period, the prices of the import product have been below that level ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as last amended by Regulation (EC) No 539/96 (2), and in particular Article 5 (2) (b) thereof, Whereas Commission Regulation (EC) No 198 5/96 (^ fixes the Community producer prices for carnations and roses for the application of the import arrangements; Whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EEC) No 2917/93 (7), lays down the detailed rules for the application of the arrangements; Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large- flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 ( 10), as last amended by Regulation (EC) No 1482/96 (n ); Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Regulation (EC) No 1 877/96 (4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh , originating in Cyprus, Jordan, Morocco and Israel respectively; Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it must be concluded that the conditions laid down in Article 2 (2) (a) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for multiflorous (spray) carnations originating in Israel ; whereas the Common Customs Tariff duty should be re-established; Whereas Article 2 of Regulation (EEC) No 4088/87 provides, on the one hand, that for a given product of a given origin , the preferential customs duty is to be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price ; whereas, on the other hand, the preferential customs duty is , except in exceptional cases, suspended and the Common Customs Tariff duty introduced for a given product of a given origin : (a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets; or (b) if, over a period of five to seven successive market days, the prices of the imported product are alterna ­ Whereas the quota for the products in question covers the period 1 November 1996 to 31 October 1997; whereas, as a result, the suspension of the preferential duty and the reintroduction of the Common Customs Tariff duty apply up to the end of that period at the latest, ( 5) OJ No L 264, 17 . 10 . 1996, p. 14 . (") OJ No L 72, 18 . 3 . 1988 , p . 16 . O OJ No L 264, 23 . 10 . 1993, p . 33 . 0 OJ No L 387, 31 . 12 . 1992, p . 1 . 0 OJ No L 22, 31 . 1 . 1995, p . 1 . ( 10) OJ No L 108 , 1 . 5. 1993, p . 106 . (") OJ No L 188 , 27 . 7 . 1996 , p . 22. (') OJ No L 382, 31 . 12 . 1987, p. 22 . (2) OJ No L 79, 29 . 3 . 1996, p. 6 . O OJ No L 199 , 2. 8 . 1994, p. 1 . h) OJ No L 249 , 1 . 10 . 1996, p. 1 . 13 . 11 . 96 EN Official Journal of the European Communities No L 290/ 11 HAS ADOPTED THIS REGULATION: Article 1 For imports of multiflorous (spray) carnations (CN codes ex 0603 10 13 and ex 0603 10 53) originating in Israel , the preferential customs duty fixed by Regulation (EC) No 1981 /94 is hereby suspended and the Common Customs Tariff duty is hereby re-established . Article 2 This Regulation shall enter into force on 13 November 1996 and is applicable until 31 October 1997 at the latest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1996 . For the Commission Franz FISCHLER Member of the Commission